                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH CAROLINA
                              AIKEN DIVISION

 Paul Gerard Leger,                            Case No. 1:13-cv-00372-TLW

              PETITIONER

       v.
                                                               Order
 Maureen Cruz, Warden,

              RESPONDENT



      Before the Court in this long-closed case is a filing by Petitioner that is best

characterized as a motion for reconsideration of the Court’s February 7, 2014 order

dismissing his § 2241 habeas petition. However, as he states in his motion and as the

Court’s review of the Federal Bureau of Prisons’ website confirms, he was released

from federal custody on September 15, 2014. Because he is no longer in custody, the

Court no longer has subject matter jurisdiction over his petition. See Bernard v.

Garraghty, 934 F.2d 52, 53 (4th Cir. 1991) (“Federal courts may only take jurisdiction

over a petition for a writ of habeas corpus when the prisoner is in custody in violation

of the Constitution or laws or treaties of the United States.”); see also Alston v.

Adams, 178 F. App’x 295, 295–96 (4th Cir. 2006) (dismissing as moot the appeal of

an order dismissing a habeas petition because the petitioner was released from

federal custody while the appeal was pending). Accordingly, his motion for

reconsideration, ECF No. 41, is DENIED for lack of jurisdiction.




                                           1
      IT IS SO ORDERED.1

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

July 12, 2021
Columbia, South Carolina




1 In light of the above ruling, the other outstanding motion in this case, ECF No. 47,
is DENIED AS MOOT.


                                          2
